Name: Decision No 1/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part of 14 July 1998 adopting its rules of procedure - Rules of Procedure of the Association Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  Africa;  politics and public safety
 Date Published: 1998-11-11

 Avis juridique important|21998D1111(01)Decision No 1/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part of 14 July 1998 adopting its rules of procedure - Rules of Procedure of the Association Committee Official Journal L 300 , 11/11/1998 P. 0020 - 0024DECISION No 1/98 OF THE ASSOCIATION COUNCIL between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part of 14 July 1998 adopting its rules of procedure (98/629/EC)THE ASSOCIATION COUNCIL,Having regard to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and Tunisia, of the other part, and in particular Articles 78 to 86 thereof,Whereas that Agreement entered into force on 1 March 1998,HAS DECIDED AS FOLLOWS:Article 1 Presidency The Association Council shall be presided over alternately for periods of 12 months by a representative of the Presidency of the Council of the European Union, on behalf of the Community and its Member States, and a representative of the Government of Tunisia. The first period shall begin on the date of the first Association Council meeting and end on 31 December 1998.Article 2 Meetings The Association Council shall meet regularly at ministerial level once a year. Special sessions of the Association Council may be held if the Parties so agree, at the request of either Party.Unless otherwise agreed by the Parties, each session of the Association Council shall be held at the usual venue for meetings of the Council of the European Union at a date agreed by both Parties.The meetings of the Association Council shall be jointly convened by the secretaries of the Association Council in agreement with the President.Article 3 Representation The members of the Association Council may be represented if unable to attend. If a member wishes to be so represented, he must notify the President of the name of his representative before the meeting at which he is to be so represented.The representative of a member of the Association Council shall exercise all the rights of that member.Article 4 Delegations The members of the Association Council may be accompanied by officials.Before each meeting, the President shall be informed of the intended composition of the delegation of each Party.A representative of the European Investment Bank shall attend the meetings of the Association Council as an observer when matters which concern the Bank appear on the agenda.The Association Council may invite, by agreement between the Parties, non-members to attend its meetings in order to provide information on particular subjects.Article 5 Secretariat An official of the General Secretariat of the Council of the European Union and an official of the Tunisian Mission in Brussels shall act jointly as secretaries of the Association Council.Article 6 Correspondence Correspondence addressed to the Association Council shall be sent to the President of the Association Council at the address of the General Secretariat of the Council of the European Union.The two secretaries shall ensure that correspondence is forwarded to the President of the Association Council and, where appropriate, circulated to the other members of the Association Council. Correspondence circulated shall be sent to the Secretariat-General of the Commission, the Permanent Representations of the Member States and the Tunisian Mission in Brussels.Communications from the President of the Association Council shall be sent to the addressees by the two secretaries and circulated, where appropriate, to the other members of the Association Council at the addresses indicated in the second paragraph.Article 7 Publicity Unless otherwise decided, the meetings of the Association Council shall not be public.Article 8 Agendas for meetings 1. The President shall draw up a provisional agenda for each meeting. It shall be forwarded by the secretaries of the Association Council to the addressees referred to in Article 6 not later than 15 days before the beginning of the meeting.The provisional agenda shall include the items in respect of which the President has received a request for inclusion in the agenda not later than 21 days before the beginning of the meeting, save that such items shall not be written into the provisional agenda unless the supporting documentation has been forwarded to the secretaries not later than the date of dispatch of the agenda.The agenda shall be adopted by the Association Council at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the Parties so agree.2. The President may, in agreement with the Parties, shorten the periods specified in paragraph 1 in order to take account of the requirements of a particular case.Article 9 Minutes Draft minutes of each meeting shall be drawn up by the two secretaries.The minutes shall, as a general rule, indicate in respect of each item on the agenda:- the documentation submitted to the Association Council,- statements which a member of the Association Council has asked to be entered,- the decisions taken, the statements agreed upon and the conclusions adopted.The draft minutes shall be submitted to the Association Council for approval. They shall be approved within three months after each Association Council meeting. When approved, the minutes shall be signed by the President and the two secretaries. The minutes shall be filed in the archives of the General Secretariat of the Council of the European Union; a certified true copy shall be forwarded to each of the addressees referred to in Article 6.Article 10 Decisions and recommendations 1. The Association Council shall adopt its decisions and recommendations by mutual agreement of the Parties.In the period between meetings, the Association Council may adopt decisions or recommendations by written procedure if both Parties so agree.2. The decisions and recommendations of the Association Council within the meaning of Article 80 of the Euro-Mediterranean Agreement shall be entitled respectively 'Decision` and 'Recommendation` followed by a serial number, by the date of their adoption and by a description of their subject.The decisions and recommendations of the Association Council shall be signed by the President and authenticated by the two secretaries.Decisions and recommendations shall be forwarded to each of the addressees referred to in Article 6.The Association Council may decide to order publication of its decisions and recommendations in the Official Journal of the European Communities and the Official Journal of the Republic of Tunisia.Article 11 Languages The official languages of the Association Council shall be the official languages of the two Parties.Unless otherwise decided, the Association Council shall base its deliberations on documentation prepared in those languages.Article 12 Expenses The Community and Tunisia shall each defray the expenses they incur by reason of their participation in the meetings of the Association Council, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure.Expenditure in connection with interpreting at meetings, translation and reproduction of documents shall be borne by the Community, with the exception of expenditure in connection with interpreting or translation into or from Arabic, which shall be borne by Tunisia.Other expenditure relating to the material organisation of meetings shall be borne by the Party which hosts the meetings.Article 13 Association Committee 1. The Association Council shall be assisted in carrying out its duties by the Association Committee. The Committee shall be composed of representatives of the members of the Council of the European Union and of representatives of the Commission of the European Communities, on the one hand, and of representatives of the Tunisian Government on the other hand.2. The Association Committee shall prepare the meetings and the deliberations of the Association Council, implement the decisions of the Association Council where appropriate and, in general, ensure continuity of the association relationship and the proper functioning of the Euro-Mediterranean Agreement. It shall consider any matter referred to it by the Association Council as well as any other matter which may arise in the course of the day-to-day implementation of the Euro-Mediterranean Agreement. It shall submit proposals or any draft decisions/recommendations to the Association Council for its approval.3. In cases where the Euro-Mediterranean Agreement refers to an obligation to consult or a possibility of consultation, such consultation may take place within the Association Committee. The consultation may continue in the Association Council if the two Parties so agree.4. The draft rules of procedure of the Association Committee are annexed to this Decision.Done at Brussels, 14 July 1998.For the Association CouncilThe PresidentW. SCHÃ SSELANNEX RULES OF PROCEDURE of the Association Committee, Association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part Article 1 Chairmanship The Association Committee shall be presided over alternately for periods of twelve months by a representative of the Presidency of the Council of the European Union and a representative of the Government of Tunisia. The first period shall begin on the date of the first Association Council meeting and end on 31 December 1998.Article 2 Meetings The Association Committee shall meet when circumstances require with the agreement of both Parties.Each meeting of the Association Committee shall be held at a time and place agreed by both Parties.The meetings of the Association Committee shall be convened by the Chairman.Article 3 Delegations Before each meeting, the Chairman shall be informed of the intended composition of the delegation of each Party.Article 4 Secretariat An official of the Secretariat General of the Council of the European Union and an official of the Tunisian Government shall act jointly as secretaries of the Association Committee.All communications to or from the Chairman of the Association Committee in the framework of this Decision shall be addressed to the secretaries of the Association Committee and the secretaries and President of the Association Council.Article 5 Publicity Unless otherwise decided, the meetings of the Association Committee shall not be public.Article 6 Agendas for meetings 1. The Chairman shall draw up a provisional agenda for each meeting. It shall be forwarded by the secretaries of the Association Committee to the addressees referred to in Article 4 not later than 15 days before the beginning of the meeting.The provisional agenda shall include the items in respect of which the Chairman has received a request for inclusion in the agenda not later than 21 days before the beginning of the meeting, save that such items shall not be written into the provisional agenda unless the supporting documentation has been forwarded to the secretaries not later than the date of dispatch of the agenda.The Association Committee may ask experts to attend its meetings in order to provide information on particular subjects.The agenda shall be adopted by the Association Committee at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the two Parties so agree.2. The Chairman may, in agreement with the two Parties, shorten the periods specified in paragraph 1 in order to take account of the requirements of a particular case.Article 7 Minutes Minutes shall be taken for each meeting and shall be based on a summing-up by the Chairman of the conclusions arrived at by the Association Committee.When approved by the Association Committee, the minutes shall be signed by the Chairman and by the secretaries and filed by each of the Parties. A copy of the minutes shall by forwarded to each of the addressees referred to in Article 4.Article 8 Deliberations In the specific cases where the Association Committee is empowered by the Association Council under the Euro-Mediterranean Agreement to adopt decisions/recommendations, those acts shall be entitled respectively 'Decision` and 'Recommendation`, followed by a serial number, by the date of their adoption and by a description of their subject.Whenever the Association Committee takes a decision, Articles 10 and 11 of Decision No 1/98 of the Association Council adopting its rules of procedure shall be applied mutatis mutandis.Decisions and recommendations of the Association Committee shall be forwarded to the addressees referred to in Article 4 of these rules of procedure.Article 9 Expenses Each Party shall defray the expenses related to its participation in the meetings of the Association Committee and of any working groups or bodies which might be set up in accordance with Article 84 of the Euro-Mediterranean Agreement, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure.Expenditure in connection with interpreting at meetings, translation and reproduction of documents shall be borne by the Community, with the exception of expenditure in connection with interpreting and/or translation into or from Arabic, which shall be borne by Tunisia.Other expenditure relating to the material organisation of meetings shall be borne by the Party which hosts the meetings.